The arguments and amendments submitted 06/17/2022 have been considered.  In light of amendments made, all prior claim objections, USC § 112(b) and 101 rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 10, “the production parameter” should read “the at least one production parameter” for consistency.
Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weilhammer (US PG Pub 2016/0167131, cited on the IDS filed 02/25/2020).
Regarding claim 1, Weilhammer teaches a computer-implemented (para. 0017) method for providing data for the selective irradiation of a powder layer in additive production (abstract):
a) providing a predefined component geometry for a component to a processor (steps of para. 0022-0023 using control unit 40 of para. 0017), 
b) subdividing, by the processor, the component geometry (paras. 0022, 0028) into at least a first component layer and a second component layer lying thereon for the additive production (para. 0025 and as shown in Fig. 2 with first component layer 29 including, for example, the lowest row of boxes and the unlabeled layer of boxes lying thereon), a contour of the second component layer being nonidentical to a first contour of the first component layer (as shown by comparing the sidewall contours for two touching layers around channel 20 in Fig. 2; see also paras. 0020, 0026), 
c) continuously defining (paras. 0030, 0037 and per Fig. 2 showing a continuous path of wall regions 21 mapping the sidewall contours without interruption) at least one production parameter by the processor (eg. adaptation as the beam continuously travels from one subregion to another of beam focus per claims 7-8, irradiation energy density per claims 9-10, or radiation power per para. 0028) for additive production of the second component layer in the region of a melt bath of the first contour (each of wall regions 21 in Fig. 2 described in paras. 0025-0026 and 0028 is a melt bath region of the contour wherein laser sintering per para. 0019 of the powders of para. 0018 is implicitly a melting process whereby the powder particulates are melted and join together) of the first component layer (eg. overhang region of 2nd layer from bottom over the first layer on the left side of channel 20 as shown in Fig. 2), the production parameter denoting a geometry of a contour irradiation pattern (eg. laser beam focus of paras. 0025 and 0028 is a parameter denoting a geometry of the contour irradiation pattern made up of the series of wall regions 21) for the additive production of the component,
additively producing the component by selectively irradiating the powder layer utilizing the at least one production parameter (as shown by use of beam 8’ in Fig. 1 and per paras. 0019, 0028 and claims 7-10).
Regarding claim 2, Weilhammer teaches the production parameter denotes at least one irradiation parameter for the additive production of the component, comprising a parameter selected from: energy density (claims 9-10) and radiation power (para. 0028).  
Regarding claim 3, Weilhammer teaches continuous definition of a multiplicity of production parameters, comprising at least one parameter selected from: thermal input, melt bath width (determined by beam focus of claims 7-8) and size of a beam cross section on a powder bed (determined by beam focus of claims 7-8).
Regarding claim 4, Weilhammer teaches the second component layer comprises a region overhanging beyond the first component layer (eg. overhang region of 2nd layer from bottom over the first layer on the left side of channel 20 as shown in Fig. 2).  
Regarding claim 5, Weilhammer teaches overhang production parameters, differing from a standard production parameter set, are assigned to the overhanging region (paras. 0012, 0024, 0027, 0028).  
Regarding claim 6, Weilhammer teaches the second component layer comprises a supported region, which lies inside the contour of the first component layer and is separated therefrom (eg. supported region of 2nd layer from bottom over the first layer on the right side of channel 20 as shown in Fig. 2).  
Regarding claim 7, Weilhammer teaches support production parameters, differing from a standard production parameter set, are assigned to the supported region (paras. 0012, 0024, 0027, 0028).  
Regarding claim 8, Weilhammer teaches the component geometry is subdivided into a multiplicity of component layers arranged above one another (paras. 0022, 0025, 0028 and as shown in Fig. 2), and wherein production parameters of at least some of these component layers are defined continuously in the region of a melt bath of a contour of a respectively underlying component layer (paras. 0030, 0037 and per Fig. 2 showing a continuous path of wall regions 21 mapping the sidewall contours without interruption).  
Regarding claim 9, Weilhammer teaches the method comprises a computer-implemented method for preparing the additive production of the component (para. 0017).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weilhammer in view of Frayne, as applied to claims 1 and 8 above, further in view of Frayne (US PG Pub 2016/0240003).
Regarding claim 15, Weilhammer does not explicitly teach this feature.
However, it is well known in the additive manufacturing arts that the number of components layers that the geometry is subdivided into determines resolution of the finished component and that the use of 10,000 layers is known in the prior art (see, for example, para. 0085 of Frayne).
Thus, in view of Frayne’s exemplary teaching of the use of 10,000 component layers and that the number of layers is a result-effective parameter determining component resolution, it would have been obvious to utilize a layer number falling within the claimed range for routine optimization of the resolution for a particular component application.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered and are addressed below.
Regarding claims 1-9 and 14-15, Applicant presents an argument that the claim includes features integrating the abstract ideas into a practical application.
This argument is persuasive primarily in view of the addition via the present amendment of a step of “additively producing the component by selectively irradiating the powder layer utilizing the at least one production parameter” to claim 1.  Accordingly, the previous 101 rejection of claim 1 has been withdrawn.
Regarding claim 1, Applicant presents an argument contending that Weilhammer does not teach continuously defining at least one production parameter by the processor, for additive production of the second component layer in the region of a melt bath of the first contour of the first component layer.	  
However, this argument is not persuasive for the following reasons.  First, no special definitions have been given in the disclosure for the term “continuously defining”.  Thus, in the absence of any special definitions, claims must be “given their broadest reasonable interpretation consistent with the specification” and therefore a prior art reference does not need to satisfy an ipsissimis verbis test.  See MPEP § 2111 and In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) for further details.  Secondly, continuously is defined as “without interruption or cessation” per Dictionary.com (https://www.dictionary.com/browse/continuously  accessed 09/22/2022).  Furthermore, Applicant’s specification describes adaptation as one type of defining (see paras. 0011, 0035, and 0073).   Weilhammer clearly shows adaptation of various production parameters occurring without interruption or cessation as the beam travels from one model subregion to another in Fig. 2 and as cited in the rejection of claim 1 above.  Therefore, in view of the above considerations it is apparent that Weilhammer does teach the limitation at issue. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745